Citation Nr: 0021904	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veterans' 
claims of entitlement to service connection for low back, 
neck and psychiatric disabilities.  The veteran perfected a 
timely appeal of this determination to the Board.

When this matter was previously before the Board in October 
1999, the veteran's claims for service connection for low 
back and neck disabilities were denied and thus are not 
before the Board.  In addition, in the introduction to that 
decision, the Board observed that, in a March 1999 rating 
action, the RO had determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a psychiatric disability.  The Board 
explained, however, that because the veteran had submitted a 
timely Notice of Disagreement (NOD) with respect to that 
portion of the December 1996 rating action that denied 
service connection for a psychiatric disability, that issue 
had to be remanded for appropriate development followed by de 
novo consideration; this issue is the subject of the 
following decision and remand.

Further, the Board notes that in numerous statements made 
during the course of this appeal, the veteran has indicated 
that she wished to testify at hearings conducted before both 
RO personnel and a Member at the Board at the local VA 
office.  The RO has acknowledged these requests and has 
attempted to schedule the veteran for both types of hearings.  
Ultimately, however, in a May 2000 statement, the veteran 
reiterated that because of financial difficulties, she was 
unable to report for any hearing.  Therefore, the Board 
concludes that the veteran has waived her request for an RO 
hearing and that she has withdrawn her request for a Board 
hearing.  See 38 C.F.R. § 20.704(e) (1999).

FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disability is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  When a disease is 
first diagnosed after service, service connection may be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, by evidence that 
a presumption period applied, or specifically 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The preliminary question to be answered in this case is 
whether the veteran has in fact presented evidence of well-
grounded claim.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  Rather, it 
is simply a plausible claim, properly supported with 
evidence.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Id at 1468; see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The service medical records show that the veteran was seen on 
several occasions for treatment of psychiatric problems, 
including subsequent to a September 1974 suicide gesture.  In 
addition, these records indicate that she was seen for 
injuries resulting from a November 1974 motorcycle accident.  
Postservice VA and private outpatient treatment and 
hospitalization records show that the veteran has repeatedly 
complained of having psychiatric problems since her period of 
military service.  These complaints have included citation to 
the September 1974 suicide gesture, and, to a lesser extent, 
the November 1974 motorcycle accident.  In addition, the 
records disclose that she has been diagnosed as suffering 
from several psychiatric disabilities including a personality 
disorder, somatoform disorder, schizophrenia, bipolar 
disorder, dysthymia, anxiety, chronic adjustment disorder, as 
well as "rule out PTSD."  With regard to the last 
diagnosis, a June 1996 hospitalization report reflects that 
the physician opined that PTSD might be related to the 
November 1974 in-service motorcycle accident.  

In light of the foregoing, the Board finds that the veteran 
suffers from a current disorder, that she had in-service 
symptoms of a psychiatric disorder, and that an examiner has 
linked a psychiatric disorder to service.  Therefore, the 
claim is well grounded.  38 U.S.C.A. § 5107.


ORDER

A well-grounded claim of entitlement to service connection 
for psychiatric disability has been presented.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for psychiatric disability, 
the RO must now consider the claim on the merits.  Prior to 
adjudication of the claim on the merits, however, the Board 
finds that additional development is warranted to fulfill the 
duty to assist.

As an initial matter, the Board notes that in Schroeder v. 
West, 212 F.3d 1265 (2000), the Federal Circuit held that 
once an appellant has set forth a well-grounded claim as a 
result of a specific in-service occurrence or aggravation of 
a disease or injury, VA's duty to assist, pursuant to 
38 U.S.C.A. §  5107(a), attaches to the investigation of all 
possible in-service causes of the disability, including those 
unknown to the claimant.  Id. at 1271.  As such, because the 
veteran's claim is well grounded, the duty to assist requires 
that VA investigate whether she has any psychiatric 
disability that may be related to her period of active duty.

As discussed above, in several statements, the veteran has 
reported that she received in-service psychiatric and 
identified three service facilities at which that treatment 
was provided:  the United States Air Force Clinic and 
Hospital in Myrtle Beach, South Carolina; at Lackland Air 
Force Base (AFB) in San Antonio, Texas; and at Keesler AFB in 
Biloxi, Mississippi.  Although some records reflecting her 
treatment at the second and third facilities are of record, 
further records of her treatment there, as well as at the 
other facility may be outstanding.  Further, to date, 
however, VA has not requested that these outstanding service 
medical records be associated with the claims folder.  These 
records must be obtained and associated with the claims 
folder, and this action must be accomplished prior to the 
Board's further consideration of this issue.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

In addition, although the veteran has made several references 
to a line of duty determination concerning the motorcycle 
incident, the Board observes that in October 1996, the RO 
requested that the National Personnel Records Center (NPRC) 
provide it with a copy of such a determination.  NPRC that no 
report was of record.  In any event, in November 1996, a VA 
adjudicator concluded that the injuries were not sustained 
under questionable circumstances.  

Further, although the claims folder contains significant VA 
and private treatment records, on remand, the RO should 
ensure that any outstanding records of the veteran's 
psychiatric care, both VA and private, be associated with the 
claims folder.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
further observes that in April 1995, VA received a copy of a 
March 1995 determination of the Social Security 
Administration (SSA), indicating that that agency had 
concluded that the veteran was disabled due to a severe 
somatoform disorder.  Since that time, no records from that 
agency, including any further determinations, have been 
associated with the claims folder.  The Board observes that 
the United States Court of Appeals for Veterans Claims 
(Court), recently held that VA must obtain relevant SSA 
records. Tetro v. West, 13 Vet. App. 404, 411-12 (2000).  
Hence, further development is in order.

To date, the veteran has not been afforded a pertinent VA 
examination.  As such, after all such records are associated 
with the claims file, the duty to assist requires that the RO 
should afford the veteran a VA psychiatric examination, which 
takes these records into account the records of her prior 
medical history, to determine the current nature, extent and 
etiology of any psychiatric impairment found to be present.  
See Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, the Board observes that the veteran filed her 
claim for service connection for psychiatric disability in 
March 1996, and that during the course of this appeal, 
effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  This is significant because VA's 
Schedule for Rating Disabilities at that time recognized 
bipolar disorder as a psychotic disorder and evaluated the 
disability pursuant to the criteria contained in 38 C.F.R. 
§ 4.132, Diagnostic Code 9206 (1996).  However, the revised 
regulation recognizes bipolar disorder a mood disorder, which 
is evaluated pursuant to the criteria set forth in 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (1999).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As such, for purposes of this appeal, if on remand 
the evidence shows that the veteran had a bipolar disorder 
that was manifested to a compensable degree within one year 
of her discharge from active duty, service connection on a 
presumptive basis may be warranted.

Therefore, this case is REMANDED for the following actions:

1.  The RO should use all available 
resources, to include the NPRC and the 
Department of the Air Force to obtain any 
service medical and/or hospitalization 
records not already associated with the 
claims folder.  This should specifically 
include any service medical records 
reflecting treatment for psychiatric 
problems at the United States Air Force 
Clinic and Hospital in Myrtle Beach, 
South Carolina; at Lackland AFB in San 
Antonio, Texas; and at Keesler AFB in 
Biloxi, Mississippi.  If the veteran's 
records are not available, the NPRC and 
the Air Force should so state in writing, 
that fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.

2.  The RO should obtain and associate 
with the claims folder all records of 
treatment relating to the veteran which 
are not currently of record.  This 
specifically includes any records of 
treatment dated since March 1975, by VA 
and particularly at the VA Medical 
Centers in Salisbury and Winston Salem, 
North Carolina; from the North Carolina 
Division of Mental Health, Mental 
Retardation and Substance Abuse Services 
in Gastonia, North Carolina; and from any 
facility or source identified by the 
appellant.  The aid of the veteran and 
his representative in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

3.  The RO should request, directly from 
the SSA, complete copies of any further 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts 
to fulfill this development must be 
documented in the claims file.

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
psychiatric examination to assess the 
nature and etiology of any psychiatric 
disability.  The entire claims folder, to 
include a complete copy of this REMAND, 
must be provided to and be reviewed by 
the examiner.  The examiner should 
provide a multi-axial diagnosis, 
reporting all psychiatric diagnoses found 
to be present.  Further, for each 
psychiatric disorder diagnosed, the 
examiner should indicate whether it is at 
least as likely as not that such a 
disorder is related to complaints, 
treatment or diagnosis during the 
veteran's active military service.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not that a bipolar disorder was present 
in service or within the first post-
service year.  The examiner should set 
forth the complete rationale underlying 
any conclusions drawn and opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disability 
in light of relevant evidence of record, 
and all pertinent legal authority, 
specifically to include that cited to in 
the body of this remand, including the 
former and revised criteria for 
evaluating psychiatric disability.

7.  If any benefit sought by the veteran 
continues to be denied, she must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


